Citation Nr: 0933314	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-36 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to an increased disability rating for a 
service-connected low back disability, currently rated 10 
percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected left lower extremity radiculopathy, 
currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 1970 to June 1977.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a September 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California which granted the Veteran's 
claims of entitlement to service connection for degenerative 
disc disease of the lumbar spine and left lower extremity 
radiculopathy; the RO assigned a 10 percent disability rating 
to each.  Additionally, the RO denied the Veteran's service 
connection claim for a right shoulder strain.  The Veteran 
disagreed with the RO's assigned ratings, and the denial of 
his right shoulder claim.  He subsequently perfected an 
appeal as to each issue.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge (VLJ) at the 
Oakland RO in March 2009.  
A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

After the March 2009 hearing, the Veteran submitted 
additional medical evidence directly to the Board, and he 
obtained representation from an accredited veterans service 
organization.  In an August 10, 2009 brief, the Veteran's 
representative waived consideration of this additionally 
submitted evidence by the agency of original jurisdiction 
(AOJ).  See 38 C.F.R. § 20.1304 (2008).



Referred issues

At the March 2009 hearing, the Veteran indicated that he 
underwent prior surgery on his cervical spine.  The Veteran 
suggested that this surgery was necessary because of an 
injury he incurred in service where he was knocked sideways.  
The Veteran also referred to numbness of his left arm.  See 
the March 2009 hearing transcript, pages 6 and 7.  The 
Veteran appears to be raising claims of entitlement to 
service connection for a cervical spine disability and a left 
arm neurological disability.  Accordingly, these issues are 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].

Additionally, the Veteran noted at the hearing that he 
underwent two hip replacements in 2007.  See the March 2009 
hearing transcript, page 8.  The Veteran's representative has 
recently argued that the Veteran currently manifests multiple 
joint osteoarthritis due to his low back disability, to 
include arthritis in the Veteran's right and left hip.  See 
the August 10, 2009 Appellant's Brief, page 3.  The Veteran 
appears to be raising claims of entitlement to service 
connection for a right and left hip disability as secondary 
to his lumbar spine disability.  That matter is also referred 
to the RO for appropriate action.    

Remanded issues

The Veteran's claims of entitlement to an increased 
disability rating for his service-connected low back 
disability and left lower extremity radiculopathy are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a right shoulder disability currently exists.

CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a right shoulder 
disability.

The Veteran claims entitlement to service connection for a 
right shoulder disability.
As is discussed elsewhere in this decision, the Board is 
remanding the Veteran's increased rating claims for further 
development.    

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).  The 
VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated June 3, 2005, including evidence of "a relationship 
between your disability and an injury, disease, or event in 
military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
June 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letter that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military and VA Medical Centers.  The 
Veteran was also advised in the letter that a VA examination 
would be provided if necessary to decide his claim.  With 
respect to private treatment records, the June 2005 letter 
informed the Veteran that VA would make reasonable efforts to 
obtain non-Federal evidence, to include records from State or 
local governments, private doctors and hospitals, or current 
or former employers.  

The June 2005 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the June 2005 letter, page 1.  However, the Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession 
that pertains to the claims.  See 38 C.F.R. § 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a March 20, 2006 letter from the RO.  In any event, 
because the Veteran's claim is being denied, elements (4) and 
(5) are moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in September 2005.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the March 2006 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claim was readjudicated in a September 2006 statement of the 
case (SOC), and a June 2007 supplemental statement of the 
case (SSOC).  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran testified before the undersigned in March 2009, and 
has pointed to no prejudice or due process concerns arising 
out of the timing of the VCAA notice.  The Board accordingly 
finds that there is no prejudice to the Veteran in the timing 
of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the Veteran's service treatment records and VA 
and private treatment records have been associated with the 
claims folder.  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was afforded a VA examination in 
August 2005.  The report of this examination reflects that 
the examiner reviewed the Veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
physical examination and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examination 
is adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2008).  The Veteran and his representative have not 
contended otherwise.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative, and testified 
before the undersigned Veterans Law Judge in March 2009.  

Accordingly, the Board will proceed to a decision.
Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

Notwithstanding the above, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).    

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

In essence, the Veteran contends that he has a current right 
shoulder disability that is related to an injury incurred 
during his active duty military service.

With respect to Hickson element (1), current disability, no 
medical evidence in the record on appeal indicates the 
Veteran currently has a right shoulder disability.  After 
conducting a thorough examination of the Veteran's right 
shoulder, the August 2005 VA examiner specifically noted that 
there was "no point tenderness," "full range of motion," 
and "no pain with any range of motion."  The Veteran 
complained of no ongoing pain or flare-ups in his right 
shoulder.  X-rays showed no fracture or dislocation, and bony 
trabeculation and soft tissue was "unremarkable."  The VA 
examiner noted that the Veteran had a "[n]ormal right 
shoulder."  See the August 2005 VA examiner's report, pages 
2 and 3.  

Contrary to the assertions of the Veteran's representative 
[see the August 10, 2009 Appellant's Brief, page 2], the 
August 2005 VA examiner did not diagnose the Veteran with 
"chronic right shoulder impairment."  

During the March 2009 hearing, the Veteran described his 
current right shoulder problems as "painful" but 
"minimal."  See the March 2009 hearing transcript, page 13.  
However, symptoms such as pain are not sufficient to 
establish the existence of a disability.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) [symptoms, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted].

Further, there are no post-service medical treatment reports 
of record documenting complaints of or treatment for a right 
shoulder disability.  The Veteran's recently-submitted 
private treatment reports from Dr. G.H. do not indicate the 
presence of a right shoulder disability, but rather cervical 
spine problems.  [As was discussed in the Introduction, the 
matter of service connection for a cervical spine disability 
is not currently on appeal and is being referred to the RO.]

In the absence of any currently diagnosed shoulder 
disability, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met, and the 
Veteran's claim fails on this basis alone.

For the sake of completeness, with respect to Hickson element 
(2), in-service disease or injury, the Veteran received 
treatment for an A-C strain of his right shoulder after a 
soccer injury during service in 1974 that requiring the 
support of a sling.  See the Veteran's February 3, 1974 
Consultation Sheet.  Accordingly, Hickson element (2) is 
satisfied.  

With respect to Hickson element (3), there is no competent 
medical evidence of a relationship between the Veteran's 
claimed low back disability and his service.  In light of the 
lack of any current diagnosis, medical nexus would be an 
impossibility.  

To the extent that the Veteran himself is attempting to 
provide a current right shoulder diagnosis and attribute the 
same to his naval service, it is well-settled that lay 
persons without medical training, such as the Veteran, are 
not competent to comment on medical matters such as diagnosis 
or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

The Veteran and his representative are presenting an argument 
based on continuity of symptomatology; that is, the Veteran 
claims he had a right shoulder disability in service and 
continuously thereafter.  See the August 2009 Appellant's 
Brief, page 3.  
The Board is of course aware of the provisions relating to 
continuity of symptomatology, discussed above.  See 38 C.F.R. 
§ 3.303(b) (2008).  However, there is no competent medical 
evidence supporting this argument.  The evidence of record 
shows that the Veteran did not complain of right shoulder 
pain until very recently, at the March 2009 hearing.  The 
record is devoid complaints of, or documented treatment for, 
any right shoulder disability or shoulder pain for decades 
after the Veteran's service.  This lack of any medical 
evidence of right shoulder problems is itself evidence which 
tends to show that the Veteran did not experience a right 
shoulder disability continuously after service.  See Mense v. 
Derwinski, 
1 Vet. App. 354, 356 (1991) [affirming Board where it found 
that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation 
of the claimed condition].  

As noted above, the Board recognizes that the Veteran as a 
lay person is competent to testify about his own observable 
symptomatolgy, to include whether he has felt right shoulder 
pain since his separation from service in 1974.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Crucially, however, the 
Veteran himself specifically indicated at the August 2005 VA 
examination that he did not have ongoing pain in his 
shoulder, and that he did not even "recall putting in a 
claim for his shoulder."  See the August 2005 VA examiner's 
report page 2.  

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  Accordingly, service connection may not be 
established via continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).

Hickson element (3) has not been met, and the Veteran's claim 
fails on this basis as well.

Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a right shoulder disability.  Hickson elements (1) and (3) 
are not satisfied.  Contrary to the assertions of the 
Veteran's representative [see the August 2009 Appellant's 
Brief, page 6], the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is denied.


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.  


REMAND

2.  Entitlement to an increased disability rating for a 
service-connected low back disability, currently rated 10 
percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected radiculopathy of the left lower extremity, 
currently rated 10 percent disabling.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
issues must be remanded for further procedural and 
evidentiary development.  

Reasons for remand

VCAA notice 

Although the RO sent the Veteran a notice letter in June 
2005, the letter did not address the issues of entitlement to 
an increased disability rating for a low back disability or 
for left leg radiculopathy, to include the notice elements 
required by the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  As a result, the Veteran has not been 
informed of what evidence is necessary to substantiate an 
increased rating claim.  See 38 U.S.C.A. § 5103 (West Supp. 
2009).

If, as here, there is a procedural defect with respect to the 
notice required under the VCAA, this may not be cured by the 
Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case to the agency of original 
jurisdiction (AOJ) because the record does not show that the 
Veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.

VA examination

It appears that the only VA Compensation and Pension 
examination of record occurred in August 2005.  In an August 
2009 Appellant's Brief, the Veteran's able representative 
requested that the Veteran be accorded a VA medical 
examination.  See the August 10, 2009 Appellant's Brief, page 
4.  Additionally, the Veteran has contended that his low back 
disability and left leg radiculopathy have increased in 
severity since the last examination of record.  The Veteran 
has submitted additional medical evidence showing multiple 
treatments for his low back and left leg disabilities.  

Although a new VA examination is not warranted based merely 
upon the passage of time [see Palczewski v. Nicholson, 21 
Vet. App. 174 (2007)], the Court has held that where the 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

The Board further notes that in addition to his service-
connected low back and left leg disabilities, the Veteran 
also has been diagnosed with degenerative joint disease of 
the hips.  See the Veteran's June 22, 2007 hospital treatment 
report.  As noted in the Introduction above, the Veteran has 
undergone both right and left hip replacement surgery.  The 
medical reports which are currently in the record on appeal 
do not differentiate among symptomatology (in particular 
complaints of pain, and functional limitation) associated 
with the Veteran' s low back disability, his left leg 
radiculopathy and his nonservice-connected bilateral hip 
disability.  
Because the evidence currently of record does not provide a 
clear picture of the nature and severity of the Veteran's 
service-connected low back and left leg disabilities, the 
Board has determined that a VA medical examination is 
necessary to differentiate, to the extent practicable, 
symptoms due to the Veteran's service-connected low back, 
left leg, and nonservice-connected bilateral hip 
disabilities.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should furnish complete VCAA 
notice pursuant to Vazquez-Flores to the 
Veteran, with a copy to his 
representative.  

2. VBA should contact the Veteran and ask 
that he provide the names and addresses of 
all health care providers who have treated 
him for his low back, left leg, and 
bilateral hip disabilities.  After 
securing appropriate consent from the 
Veteran, VBA should attempt to obtain any 
such records which are not already in the 
claims folder.  Any such medical records 
so obtained should be associated with the 
Veteran's VA claims folder.

3.  VBA should schedule the Veteran for an 
examination to determine the current 
nature and severity of his service-
connected low back disability and his left 
leg radiculopathy.  The Veteran's VA 
claims folder must be made available to 
and be reviewed by the examiner.  

(i.)  The examiner should attempt to 
distinguish symptomatology which is 
attributable to the Veteran's service-
connected low back, left leg, and that 
which is attributable to any other 
diagnosed physical disability, to 
include the Veteran's bilateral hip 
disabilities.  If the examiner cannot 
ascribe particular symptoms to a 
specific diagnosis, this should be 
indicated.  

(ii.)  In examining the Veteran's low 
back, left leg, and hip disabilities, 
the examiner should also document the 
Veteran's ranges of motion, and 
describe any functional impairment due 
to pain, including excess fatigue, 
weakness, and incoordination.  

(iii.)  In light of the Veteran's 
medical history and clinical findings, 
the examiner should render an opinion, 
with supporting rationale, as to the 
whether the Veteran's nonservice-
connected hip disabilities are more 
likely than not related to his low back 
disability.  

A report should be prepared and associated 
with the Veteran's VA claims folder.  

4.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the Veteran's increased 
rating claims.  If the claims are denied, 
in whole or in part, VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on these issues.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


